                                       Case 5:18-cv-02227-PA-KK Document 22 Filed 01/25/19 Page 1 of 7 Page ID #:89

                                      Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
                                  1   Michael J. Manning, Esq. (State Bar No. 286879)
                                  2   Craig G. Côté, Esq. (State Bar No. 132885)
                                      Osman M. Taher, Esq. (State Bar No. 272441)
                                  3   MANNING LAW, APC
                                      4667 MacArthur Blvd., Suite 150
                                  4   Newport Beach, CA 92660
                                      Office: (949) 200-8755
                                  5   Fax: (866) 843-8308
                                      ADAPracticeGroup@manninglawoffice.com
                                  6
                                      Attorneys for Plaintiff
                                  7

                                  8

                                  9
                                                                UNITED STATES DISTRICT COURT
                                 10

                                 11                            CENTRAL DISTRICT OF CALIFORNIA
                                 12                                            Case No.: 5:18-cv-02227-PA-KK
                                       JAMES RUTHERFORD, an
                                 13    individual;
                                                                               JOINT DISCOVERY PLAN
                                 14               Plaintiff,
                                 15    vs.                                     Date: February 11, 2019
                                 16
                                                                               Time: 10:30 AM
                                       CHURCH’S CHICKEN #1069, a
                                 17    business of unknown form; CAJUN         Honorable Judge Percy Anderson
                                       REALTY LLC, a Delaware limited
                                 18    liability company; and DOES 1-10,
                                       inclusive,
                                 19
                                                   Defendants.
                                 20

                                 21

                                 22
4667 MACARTHUR BLVD., STE. 150




                                 23
   NEWPORT BEACH, CA 92660




                                 24
      MANNING LAW, APC




                                 25

                                 26

                                 27

                                 28



                                                                     JOINT DISCOVERY PLAN
                                                                               1
                                       Case 5:18-cv-02227-PA-KK Document 22 Filed 01/25/19 Page 2 of 7 Page ID #:90


                                  1         Plaintiff James Rutherford (“Plaintiff”) and Defendants Church’s Chicken
                                  2   #1069, a business of unknown form and Cajun Realty LLC, a Delaware limited
                                  3   liability company (collectively referred to as “Defendants”) jointly submit this report
                                  4   in accordance with the Court’s Order dated December 28, 2019 (Dkt. 21) and Rule
                                  5   26(f) of the Federal Rules of Civil Procedure.
                                  6      1. SHORT SYNOPSIS OF THE PRINCIPAL ISSUES
                                  7        Plaintiff: Plaintiff is substantially limited in performing one or more major life
                                  8   activities, including but not limited to: walking, standing, ambulating, sitting and
                                  9   grasping objects.    As a result of these disabilities, Plaintiff relies upon mobility
                                 10   devices, including at times, a wheelchair, to ambulate. With such disabilities, Plaintiff
                                 11   qualifies as a member of a protected class under the Americans with Disabilities Act
                                 12   (“ADA”), 42 U.S.C. §12102(2) and the regulations implementing the ADA set forth at
                                 13   28 C.F.R. §§ 36.101 et seq. Plaintiff is also the holder of a Disabled Person Parking
                                 14   Placard.
                                 15        Plaintiff personally visited Defendants’ property located at 500 E. Holt, Pomona,
                                 16
                                      CA 91767 (the “Subject Property”) but was denied full and equal access and full and
                                 17
                                      equal enjoyment of the facilities, services, goods, and amenities within Defendants’
                                 18
                                      facility, even though he would be classified as a “bona fide patron.” Specifically, he
                                 19
                                      desired to visit the Subject Property as a consumer, but experienced difficulty due to
                                 20
                                      Defendants’ failure to provide adequate access to the subject business and its interior.
                                 21
                                            It is alleged that Defendants own and operate the Subject Property where the
                                 22
                                      subject restaurant (the “Business”) is located. It is alleged that Defendants are liable to
4667 MACARTHUR BLVD., STE. 150




                                 23
                                      Plaintiff for the alleged ADA violations.
   NEWPORT BEACH, CA 92660




                                 24
      MANNING LAW, APC




                                            The Business is a facility open to the public, a place of public accommodation,
                                 25
                                      and a business establishment. Instead of having architectural barrier free facilities for
                                 26
                                      patrons with disabilities, Plaintiff experienced the following at the Subject Property
                                 27
                                      and inside the Business: The curb ramp at the main entrance projects into the
                                 28



                                                                     JOINT DISCOVERY PLAN
                                                                               2
                                       Case 5:18-cv-02227-PA-KK Document 22 Filed 01/25/19 Page 3 of 7 Page ID #:91


                                  1   accessible parking space access aisle in violation of Section 406.5; (2) The height of
                                  2   the bottom lip of the urinal far exceeds 17 inches which is the maximum allowed per
                                  3   Section 605.2; and, the space between the grab bar and projecting objects below and at
                                  4   the ends shall be 1½ inches (38 mm) minimum per Section 609.3.
                                  5
                                           Plaintiff alleges that Defendants violated Plaintiff’s rights under the ADA and the
                                  6
                                      Unruh Civil Rights Act. In addition to injunctive relief, Plaintiff seeks an award of
                                  7
                                      damages of not less than $4,000 per violation as well as deterrence damages arising out
                                  8
                                      of Plaintiff’s visits to the Subject Property on or about July of 2018 and for reasonable
                                  9
                                      attorneys’ fees litigation expenses, and costs of suit, pursuant to California Civil Code
                                 10
                                      § 52.
                                 11
                                           Defendants: Defendants lack specific knowledge or information with respect to
                                 12
                                      Plaintiff’s physical status or his alleged visit to Defendants’ facilities. Defendants are
                                 13
                                      in the process of evaluating the specific portions of the property which are alleged
                                 14
                                      violations. To the extent readily achievable, Defendants intend to take remedial action,
                                 15
                                      to bring same into compliance, as soon as reasonably practical.
                                 16
                                         2. STATEMENT OF WHETHER PLEADINGS ARE LIKELY TO BE AMENDED
                                 17
                                           Plaintiff: Plaintiff intends to conduct an expert led site inspection to identify each
                                 18
                                      barrier that would affect his type of disability and, then, amend the complaint to ensure
                                 19
                                      that the ADA claim reflects his intention to have unlawful barriers removed or
                                 20
                                      remediated. This is a two-step process permitted by Doran v. 7-Eleven Inc., (9th Cir.
                                 21
                                      2008) 524 F.3d 1034 and Chapman v. Pier 1 Imports (US) Inc., F.3d 939 (9th Cir.
                                 22
                                      2011).
4667 MACARTHUR BLVD., STE. 150




                                 23
   NEWPORT BEACH, CA 92660




                                           Defendants: Defendants are currently unaware of factors which would require
                                 24
      MANNING LAW, APC




                                      amendments to the pleadings.
                                 25
                                        3. STATEMENT AS TO ISSUES WHICH MAY BE DETERMINED BY MOTION
                                 26
                                           Plaintiff: Plaintiff believes that all liability issues can be determined by motion.
                                 27
                                           Defendants:    Defendants currently anticipate that any liability issues can be
                                 28
                                      determined by motion. However, in view of the fact that the evaluation of the alleged

                                                                     JOINT DISCOVERY PLAN
                                                                               3
                                       Case 5:18-cv-02227-PA-KK Document 22 Filed 01/25/19 Page 4 of 7 Page ID #:92


                                  1   access violations are ongoing, Defendants reserve the right to amend this response, if
                                  2   necessary.
                                  3      4.       DISCOVERY PLAN PER RULE 26(F)(3)
                                  4        a. Initial Disclosures
                                  5        The Parties do not seek any changes to the timing, form or requirements for initial
                                  6   disclosures. The Parties consent to exchange initial disclosures via email by February
                                  7   25, 2019.
                                  8        b. Subject for Discovery
                                  9               Plaintiff: Plaintiff intends to conduct discovery on the following topics via
                                 10   written discovery and depositions of Defendants’ person most knowledgeable pursuant
                                 11   to FRCP 30(b)(6): (1) ownership and maintenance of the Property and Business,
                                 12   including the existence of any accessibility barriers and accessible routes; (2) History
                                 13   of changes or modifications to the Property and Business; and (3) the feasibility of
                                 14   providing access to persons with disabilities.
                                 15        Plaintiff does not believe that that discovery should be conducted in phases and
                                 16
                                      the discovery will not be limited to particular issues.
                                 17
                                                  Defendants: Defendants intend to seek discovery with respect to (1) Plaintiff
                                 18
                                      standing, (2) background, (3) nature and extent of physical, medical and disability
                                 19
                                      status and conditions, (4) history of other claims and/or litigation involving disability
                                 20
                                      access issues, personal injuries, and other claims, (5) Plaintiff’s visits to, contact
                                 21
                                      with, and other relevant experience with Defendants’ facilities, (6) the details with
                                 22
                                      respect to the accessibility allegations and contentions, and (7) the nature and extent of
4667 MACARTHUR BLVD., STE. 150




                                 23
                                      the claimed damages. The Defendants intend to propound a set of Interrogatories,
   NEWPORT BEACH, CA 92660




                                 24
      MANNING LAW, APC




                                      Requests for Admission and Requests for Production of Documents; to take the
                                 25
                                      deposition of the Plaintiff and to conduct an expert site inspection.
                                 26
                                           C.   Issues Regarding Disclosure, Discovery, or Preservation of Electronically
                                 27
                                      Stored Information:
                                 28
                                           The Parties do not anticipate having any issues regarding disclosure, discovery, or

                                                                      JOINT DISCOVERY PLAN
                                                                                4
                                        Case 5:18-cv-02227-PA-KK Document 22 Filed 01/25/19 Page 5 of 7 Page ID #:93


                                  1   the preservation of electronically stored information.
                                  2          d.   Anticipated Issues Regarding Claims or Privilege or of Protection as Trial-
                                  3   Preperation Materials:
                                  4          The Parties do not anticipate any issues of privilege arising.
                                  5          e.   Changes in Limitations On Discovery:
                                  6          The Parties do not request any changes to the rules or any local rules regarding
                                  7   discovery, or any other limitations to be imposted at this time.
                                  8          f. Other Orders:
                                  9          The Parties do not seek any other order be entered by the Court at this time.
                                 10          g. Discovery Cutoff:
                                 11          The Parties propose a final discovery completion date for non-expert discovery of
                                 12   October 8, 2019. The Parties propose that experts be designated per FRCP Rule 26
                                 13   (a)(2) by November 12, 2019, and expert discovery cut-off be December 24, 2019.
                                 14         5.    MOTIONS SCHEDULE
                                 15          Plaintiff: Plaintiff anticipates filing a motion for partial summary judgment on
                                 16
                                      the issue of duty and liability under the ADA and the Unruh Civil Rights Act.
                                 17
                                      This will happen after the necessary depositions are taken in this case.
                                 18
                                             Defendants: Defendants do not currently anticipate filing motions. However, in
                                 19
                                      view of the fact that the evaluation of the alleged access violations is ongoing,
                                 20
                                      Defendants reserve the right to amend this response, if necessary.
                                 21
                                            6. SETTLEMENT
                                 22
                                             The Parties have communicated informally about settlement and closure. These
4667 MACARTHUR BLVD., STE. 150




                                 23
                                      informal discussions are still in their early stages. In the event that this matter is not
   NEWPORT BEACH, CA 92660




                                 24
      MANNING LAW, APC




                                      expeditiously resolved, the Parties select ADR Procedure No. 2 as the settlement
                                 25
                                      mechanism under Local Rule 16-15.4. ADR Procedure No. 2 states, “[t]he parties
                                 26
                                      shall appear before a neutral selected from the Court’s Mediation Panel.”
                                 27
                                      ///
                                 28
                                      ///

                                                                       JOINT DISCOVERY PLAN
                                                                                 5
                                       Case 5:18-cv-02227-PA-KK Document 22 Filed 01/25/19 Page 6 of 7 Page ID #:94


                                  1      7. TRIAL ESTIMATE AND TRIAL DATES
                                  2        The Parties estimate trial will take four (4) days. The Parties propose a Final
                                  3   Pretrial Conference be set for January 14, 2020 and Trial be set for February 11, 2020.
                                  4      8. ADDITIONAL PARTIES
                                  5        Plaintiff: Plaintiff does not expect any additional parties to be added at this time.
                                  6   Plaintiff intends to conduct an expert led site inspection to identify each barrier that
                                  7   would affect his type of disability and, then if applicable, amend the complaint to
                                  8   ensure that the ADA claim reflects his intention to have all unlawful barriers removed
                                  9   or remediated. This is the two-step process permitted and required by Doran v. 7-
                                 10   Eleven Inc., (9th Cir. 2008) 524 F.3d 1034 and Chapman v. Pier 1Imports (US) Inc.,
                                 11   631 F.3d 939 (9th Cir. 2011).
                                 12        Defendants: Defendants do not anticipate adding parties.
                                 13      9.   JURY TRIAL
                                 14      The Parties request a court trial
                                 15      10. OTHER ISSUES AFFECTING STATUS OR MANAGEMENT OF CASE
                                 16
                                           The Parties do not know of any other issues regarding the status or management
                                 17
                                      of the case.
                                 18
                                         11. SEVERANCE/BIFURCATION
                                 19
                                           The Parties do not have any proposals regarding bifurcation, severance or other
                                 20
                                      ordering of proof.
                                 21

                                 22
4667 MACARTHUR BLVD., STE. 150




                                 23
                                      Dated: January 25, 2019         MANNING LAW, APC
   NEWPORT BEACH, CA 92660




                                 24
      MANNING LAW, APC




                                 25                                    By: /s/ Joseph R. Manning, Jr., Esq.
                                 26
                                                                          Joseph R. Manning Jr., Esq.
                                                                           Michael J. Manning, Esq.
                                 27                                        Craig G. Côté, Esq.
                                 28                                        Osman M. Taher, Esq.
                                                                           Attorneys for Plaintiff

                                                                      JOINT DISCOVERY PLAN
                                                                                6
                                       Case 5:18-cv-02227-PA-KK Document 22 Filed 01/25/19 Page 7 of 7 Page ID #:95


                                  1

                                  2   Dated: January 25, 2019          LAW OFFICES OF JOHN H. EVERETT
                                  3
                                                                       By: /s/
                                  4
                                                                           John H. Everett, Esq.
                                  5                                        Attorneys for Defendants
                                  6

                                  7                   Certification Pursuant to Local Rule 5-4.3.4(a)(2)(i)
                                  8
                                            Pursuant to Local Rule 5-4.3.4(a)(2)(i), I, Joseph R. Manning, Jr., hereby do
                                  9
                                      attest that all signatories listed, and on whose behalf the filing is submitted, concur in
                                 10
                                      the filing’s content and have authorized the filing.
                                 11

                                 12
                                      Dated: January 25, 2019       MANNING LAW, APC
                                 13

                                 14
                                                                       By: /s/ Joseph R. Manning, Jr., Esq.
                                 15                                       Joseph R. Manning Jr., Esq.
                                                                           Michael J. Manning, Esq.
                                 16
                                                                           Craig G. Côté, Esq.
                                 17                                       Osman M. Taher, Esq.
                                 18
                                                                           Attorneys for Plaintiff

                                 19

                                 20

                                 21

                                 22
4667 MACARTHUR BLVD., STE. 150




                                 23
   NEWPORT BEACH, CA 92660




                                 24
      MANNING LAW, APC




                                 25

                                 26

                                 27

                                 28



                                                                     JOINT DISCOVERY PLAN
                                                                               7
